Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments and amendments presented with the response filed on 1/25/2022 are persuasive to overcome the previously presented grounds of rejection and the prior art of record and to place the application in condition for allowance. Examiner concurs with Applicant’s argument that one of ordinary skill would not be sufficiently motivated by the prior art to arrive at the invention as claimed. In the absence of hindsight reasoning, one of ordinary skill would not be motivated by the teachings of Lauffer (the closest art of record) to arrive at the claimed invention because in the opinion of the Examiner it would not have been obvious to increase the open space to 90%, and change both the dimensions and composition of the support structure. In the opinion of the Examiner, one of ordinary skill would not have a reasonable expectation of success and would not be motivated to make such modifications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Benjamin J Klein/Primary Examiner, Art Unit 3781